Citation Nr: 0620129	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  00-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO, in part, granted 
service connection for PTSD, and assigned an initial 30 
percent evaluation, effective October 14, 1998.  The veteran 
timely appealed this determination to the Board.  

Most recently, in May 2005, the Board remanded the claim on 
appeal to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for an higher evaluation of an original 
award.

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

Specifically, where the claims are predicated on establishing 
the degree of disability and the effective date to be 
assigned for that disability, based on an award of service 
connection, the ruling announced in Dingess/Hartman, 19 Vet. 
App. 473 (2006), is for consideration.  The Court held that 
the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to include 
notice that a disability rating and an effective date will 
assigned if service connection is awarded.  Id.  In this 
regard, the notice provided to the veteran is inadequate 
because he was not informed of the type of evidence necessary 
to establish a disability rating or an effective date for the 
disability on appeal.  As such, the case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and an effective date 
for the issue of entitlement to an 
initial rating in excess of 30 percent 
for PTSD, as outlined in 
Dingess/Hartman, 19 Vet. App. 473 
(2006). 

2.  Following any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should furnish the veteran and 
his representative a supplemental statement of the case, and 
the appellant should be given an opportunity to respond in 
accordance with applicable statues and regulations.  The case 
should be then returned to the Board for further appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



